Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet end”, “outlet end”, “internal air valve” and “external air valve” must be shown (labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no mention of “an inlet end”, “an outlet end”, “internal air valve” or “external air valve”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not understood how the tank can be considered to include an inlet end and an outlet end.  The description describes that water enters and exits from the bottom (FIG 2), and that air enters and exits from the top.  Therefore neither the top or bottom is understood as an “inlet end” or an “outlet end”
Claims 1 and 2 introduce an internal air valve and an external air valve.  Claims 3 and 4 refer back to “the air valve”.  It cannot be determined to which of the two previously-introduced air valves claims 3 and 4 refer back.

Regarding claims 6 and 12, it is not understood whether the pressure gauge and fitting are part of the adapter body.  On the one hand, claim 6 says the “adaptor body includes a pressure gauge a fitting”, on the other hand claim 6 says “a pressure gauge and fitting mounted to the adapter body” (examiner’s emphasis; implying that the pressure gauge and fitting are not considered part of the adapter body).
	Claims 7 and 8 introduce an internal air valve and an external air valve.  Claims 9 and 10 refer back to “the air valve”.  It cannot be determined to which of the two previously-introduced air valves claims 9 and 10 refer back.
Claims 3 and 9 contain the trademark/trade name “Schrader” (Trademark Registration number 0173962).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of valve and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 as understood is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Schurter (US 2005/0095139) or, in the alternative, under 35 U.S.C. 103 as obvious over Schurter in view of Perrine (US 4,515,516).

Regarding claim 1, Schurter discloses a water pressure system comprising:
a pump for pumping water from a water bearing aquifer (e.g., para. 0022 and FIG 1);
a pressure tank (12) connected to the pump by a water conduit (FIG 1), the pressure tank including an inlet end (as understood, at the bottom), an outlet end (as understood, at the top), and an outer housing (as seen of member 12 in FIG 1) that is fillable with water from the submersible pump for storing a reserve of water;
a tank adaptor (33) mounted to the pressure tank; and

the tank adaptor includes an adaptor body (which defines the entirety of flow path 45 as shown by the dotted lines in FIGS 5, 7) mountable to the pressure tank (12, as shown in FIGS 5, 7) and the pressure switch (14) in fluid communication with the air within the pressure tank (via 45, para. 0034), 
the adaptor body has an internal body passage (45 shown in dotted lines) therethrough between the pressure tank (12) and the pressure switch (14; see FIGS 5, 7), 
the tank adaptor includes an internal air valve (32) disposed within the body passage and operatively associated with the pressure tank (e.g., para. 0035). 
	Alternatively, should it be determined that Schurter does not disclose an internal air valve disposed within the body passage and operatively associated with the pressure tank, then see Perrine, which teaches that it was known in the art at the time of filing to form an internal air valve (e.g., 165, 167) within a body passage of a similar tank adaptor and operatively associated with a similar pressure tank, in order to limit the direction of flow.  To limit the direction of flow through Schurter’s body passage (for example, should air valve 32 fail), it would have been obvious to use an internal air valve disposed within the body passage and operatively associated with the pressure tank, as similarly taught by Perrine.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Perrine.
Perrine discloses:
7. In a water supply system including a pump for pumping water from a water bearing aquifer, a pressure tank connected to the pump by a conduit, and a pressure switch for actuating the pump (preamble given limited patentable weight as not necessary to understand the body of the claim), a tank adaptor comprising:
an adaptor body (as shown in FIG 6, the unlabeled body member which houses valves 165, 167) mountable to the pressure tank (it is capable of being mounted to a pressure tank, such as 158) and the pressure control (it is capable of being mounted to a pressure control, such as via 166) for fluid communication with the air within the pressure tank (via the passage therethrough), the adaptor body has an internal body passage therethrough (from bottom to top) in open fluid communication between the pressure tank and the pressure switch (when the valve 167 is open, same as 

Claim(s) 1 and 7 (1 as understood)  is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Ralph (US 5,320,495) or, in the alternative, under 35 U.S.C. 103 as obvious over Ralph in view of Perrine.

Regarding claim 1, Ralph discloses a water pressure system comprising:
a pump (14) for pumping water from a water bearing aquifer (same as it is capable of pumping from 12);
a pressure tank (16) connected to the pump by a water conduit (FIG 1, in which 64 is located), the pressure tank including an inlet end (as understood, at the bottom), an outlet end (as understood, at the top), and an outer housing (as seen of member 16 in FIG 1, which defines inlet port 24) that is fillable with water from the submersible pump for storing a reserve of water;
a tank adaptor (18; alternatively 18 and 42) mounted to the pressure tank; and
a pressure control (20) mounted to the tank adaptor (col. 3 lines 14-16) in fluid communication with the air within the pressure tank (via 40) for monitoring air pressure in the pressure tank and controlling operation of the pump (e.g., col. 4 lines 22-44), 
the tank adaptor includes an adaptor body (see FIG 2, the structure which defines the entirety of interior features 40, 46, 50, 56) mountable to the pressure tank (e.g., col. 3 lines 38-45) and the pressure switch (e,g,, col. 2 lines 14-16) in fluid communication with the air within the pressure tank (via 40, 46), 
the adaptor body has an internal body passage (40, 46) therethrough between the pressure tank and the pressure switch, 
the tank adaptor includes an internal air valve (42) disposed within the body passage (42 is threaded into 46) and operatively associated with the pressure tank (pressurizing valve 42 is for pressurizing the air tank). 


Regarding claim 7, Ralph discloses in a water supply system including a pump for pumping water from a water bearing aquifer, a pressure tank connected to the pump by a conduit, and a pressure switch for actuating the pump (preamble given limited patentable weight as not necessary to understand the body of the claim), a tank adaptor comprising:
an adaptor body (18; alternatively 18 and 42) mountable to the pressure tank (it is capable of being mounted to a pressure tank, such as 16) and the pressure control (it is capable of being mounted to a pressure control, such as 20 via the top of 34) for fluid communication with the air within the pressure tank (via the passage therethrough), the adaptor body has an internal body passage (34, 46) therethrough (in open fluid communication between the pressure tank and the pressure switch (see FIG 2), the adaptor body having an internal air valve (42, which is disposed inside of 46) disposed within the body passage and adapted for operative association with the pressure tank (it opens to allow pressurized air to fill the tank). 
Alternatively, should it be determined that Ralph does not disclose an internal air valve disposed within the body passage and operatively associated with the pressure tank, then see Perrine, which teaches that it was known in the art at the time of filing to form an internal air valve (e.g., 165, 167) within a body passage of a similar tank adaptor and operatively associated with a similar pressure tank, in order to limit the direction of flow.  To limit the direction of flow through Ralph’s body passage (for example, should pressurizing valve 42 fail), it would have been obvious to use an internal air valve disposed within the body passage and operatively associated with the pressure tank, as similarly taught by Perrine.

Claim(s) 2-4 and 8-11 (2-4, 9 and 10 as understood) is/are rejected under 35 U.S.C. 103 as obvious over Ralph in view of Perrine.

Regarding claims 3 and 9 as understood, Ralph does not disclose “wherein the air valve” is a Schrader type valve.  However Schrader type valves were notoriously well-known in the art at the time of invention for providing a pneumatic filling connection and it would have been obvious to use a Schrader valve as the external air valve to provide a self-sealing pressurizing air valve in Ralph’s system for filling the tank 16 with air.  Regarding claims 4 and 10, the provision of a pneumatic coupler is seen as implicit to the provision of a Schrader valve that would provide a pneumatic connection for filling tank 16 with air.
Regarding claim 11, Ralph does not disclose the pressurizing air valve to include a valve stem mounted to the adapter body and sealed by an O-ring.  However it was well-known in the art at the time of invention to form air valves by using a valve stem mounted to the adapter body and sealed by an o-ring, and it would have been obvious to form Ralph’s air supply valve to include a valve stem mounted to the mounted to the adapter body and sealed by an o-ring in order to prevent reverse flow through Ralph’s fill valve.

Claim(s) 5, 6 and 12 (6 and 12 as understood) is/are rejected under 35 U.S.C. 103 as obvious over Ralph alone, or over Ralph in view of Perrine.
Regarding claim 5 as understood, Ralph does not disclose the air valve to include a valve stem mounted to the adapter body and sealed by an O-ring.  However it was well-known in the art at the time of invention to form air valves by using a valve stem mounted to the adapter body and sealed by an o-ring, and it would have been obvious to form Ralph’s air supply valve to include a valve stem mounted to the mounted to the adapter body and sealed by an o-ring in order to prevent reverse flow through Ralph’s fill valve.
Regarding claims 6 and 12, Ralph discloses (or Ralph and Perrine render obvious) the tank adaptor of Claim 1 wherein the adaptor body includes a pressure gauge (44) and a fitting (the threaded fitting, extending from the left side of 44, which fits into 46, as shown in FIG 3) mounted to the adaptor body 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 3,679,326 discloses a conventional connection between the top of a pressure tank and a pressure gauge / pump switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/9/22